Citation Nr: 0708793	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for bilateral ankle 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had verified active duty from January 1994 to 
February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
for service connection for bilateral shin splints and 
bilateral ankle pain.


FINDINGS OF FACT

1.  The veteran's current subjective complaints of bilateral 
leg soreness, claimed as shin splints, are unrelated to 
active duty and are not demonstrated by the medical evidence 
to represent a chronic orthopedic disability.

2.  The veteran's current subjective complaints of bilateral 
ankle pain are unrelated to active duty and are not 
demonstrated by the medical evidence to represent a chronic 
orthopedic disability.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by subjective complaints 
of bilateral leg soreness was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A chronic disability manifested by subjective complaints 
of bilateral ankle soreness was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in January 2003 and she was notified of the 
provisions of the VCAA in correspondence dated in February 
2003.  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service medical records and a VA orthopedic examination 
report dated in July 2004, which contains nexus opinions 
addressing the issues on appeal, have also been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Furthermore, she has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  In this regard, she appeared at a 
November 2006 hearing before the Board to present oral 
testimony in support of her claims.  Pursuant to her request, 
the Board thereafter held the record open for 60 days to 
afford her the opportunity to submit any additional evidence 
that she deemed relevant to her claim.  The veteran has been 
notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her in this regard. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because this 
appeal is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Factual background and analysis

The veteran claims entitlement to VA compensation for a 
disability of her lower extremities manifested by subjective 
accounts of bilateral leg pain (claimed as shin splints) and 
a disability manifested by subjective accounts of bilateral 
ankle pain.  Her service medical records show, in pertinent 
part, that she was treated for complaints of bilateral 
anterior tibia pain (which were listed as "shin splints" in 
the medical reports) in August and September 1997.  Bone scan 
of her tibia and fibula bones in each leg were negative for 
any evidence of minute stress fractures.  The records contain 
no mention of treatment for complaints related to bilateral 
ankle pain.

Post-service medical records include an April 1999 Army 
Reserve examination report, in which the veteran reported in 
her medical history that she experienced leg cramps and 
persistent bilateral ankle and shin pain since her period of 
active duty.  Clinical examination of her feet and lower 
extremities revealed normal findings.

The report of a July 2004 VA orthopedic examination shows 
that the veteran's service medical records were reviewed by 
the examining physician prior to the clinical evaluation.  
The veteran related a history of persistent bilateral shin 
and ankle pain that began during active duty and which was 
associated with physical activity and exercise and aggravated 
by changes in weather and walking and running on uneven 
terrain.  She treated her symptoms with non-prescription 
medications and rest.  X-rays studies of the veteran's ankle 
and legs revealed normal radiographic findings.  The 
physician examined the veteran and diagnosed her with leg 
soreness and minimal arthralgia of the ankle.  The examiner 
opined that it was not likely that the leg soreness and 
minimal arthralgia of the ankle were related to her period of 
military service.  The examiner commented that he could find 
no clinical evidence of excessive pain, fatigue, weakness, or 
limitation of motion on repetitive use of the veteran's shins 
and ankles. 

The transcript of a November 2006 hearing before the Board 
shows, in pertinent part, that the veteran testified that 
during her period of military service, she developed 
persistent bilateral shin and ankle pain following physical 
training and exercise activities, which included running and 
marching.  According to her testimony, she went on sick call 
several times during service for treatment of these 
complaints, for which she was prescribed medication, rest, 
and physical profiles that temporarily excused her from 
participating in physical activities that would aggravate her 
symptoms.  She stated that she would experience bilateral 
ankle and shin pain while going about her daily duties in her 
current post-service career as a property appraiser.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of leg and joint pain in 
service will permit service connection for a chronic 
orthopedic disability, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

In the present case, the veteran's service medical records 
and post-service medical records fail to establish the 
existence of an actual clinical diagnosis of a chronic, 
disabling orthopedic pathology affecting either her shins or 
her ankles that had its onset during active duty.  The in-
service treatment reports for "shin splints" show treatment 
for subjective complaints of bilateral anterior tibial pain, 
but a bone scan and X-rays in service do not show the 
presence of an actual disabling process to account for these 
complaints.  The records from service are also devoid of any 
showing of a diagnosis of a chronic ankle disability in 
service.  Post-service medical records show normal findings 
on examination of her lower extremities during an Army 
Reserve medical examination in April 1999.  The VA 
examination report of July 2004 does not attribute her 
current subjective complaints of bilateral shin and ankle 
pain to her period of active duty, nor do they identify it as 
representative of an actual chronic disabling condition.  In 
this regard, the United States Court of Appeals for Veterans 
Claims has held in the case of Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  In the corollary case of Sanchez-
Benitez v. Principi, 259 F.3d 1356, (2001), the Federal 
Circuit Court dismissed the contention that a veteran 
suffering from pain, but who does not allege that the pain is 
attributable to an alleged in-service injury or disease, 
nevertheless, can mount a claim for disability because of the 
pain.  The Federal Circuit Court's holding was that a 
veteran, absent a disease or injury incurred during service, 
cannot satisfy the basic compensation statutes found in 
38 U.S.C. §§ 1110 and 1131.  Therefore, in view of the 
foregoing discussion, the veteran's claims for VA 
compensation for bilateral shin splints and ankle pain cannot 
be allowed.  Her appeal is thus denied. 
  

ORDER

Service connection for a chronic bilateral disability of the 
lower extremities, claimed as shin splints, is denied.

Service connection for chronic orthopedic disability, claimed 
as bilateral ankle pain, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


